315 U.S. 280 (1942)
MacGREGOR, EXECUTOR,
v.
STATE MUTUAL LIFE ASSURANCE CO.
No. 179.
Supreme Court of United States.
Argued February 2, 3, 1942.
Decided February 16, 1942.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SIXTH CIRCUIT.
*281 Mr. William B. Giles for petitioner.
Mr. Wm. Marshall Bullitt for respondent.
PER CURIAM.
Petitioner brought this action to recover the premium of a life annuity contract purchased by his decedent. The suit was begun in a state court of Michigan, but was removed, because of diversity of citizenship, to the United States District Court for the Eastern District of Michigan. Petitioner's claim is founded on the applicability of Michigan legislation regulating the conduct of insurance business in Michigan. The District Court held that "the contract involved herein having been executed outside the State of Michigan, the statutes of the State of Michigan relied upon by the plaintiff are not applicable." Accordingly judgment went against petitioner. This judgment was affirmed by the Circuit Court of Appeals. 119 F.2d 148.
No decision of the Supreme Court of Michigan, or of any other court of that State, construing the relevant Michigan law has been brought to our attention. In the absence of such guidance, we shall leave undisturbed the interpretation placed upon purely local law by a Michigan federal judge of long experience and by three circuit judges whose circuit includes Michigan.
Affirmed.